Citation Nr: 0607807	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  04-37 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from September 1963 
to September 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Waco, 
Texas, that determined that the veteran had failed to submit 
new and material evidence to reopen a claim for service 
connection for hepatitis C.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the veteran's claim at this time would be 
premature.  In a statement received in September 2005, the 
veteran requested to appear at a personal hearing at a local 
VA office before a Veterans Law Judge.  Such a hearing has 
neither been held nor scheduled.  Therefore, to accord the 
veteran due process, he should be scheduled for an 
appropriate Board hearing.  38 C.F.R. § 20.700 (2005).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing at the 
RO before a Veterans Law Judge, in 
accordance with applicable law. A copy of 
the notice scheduling the hearing should 
be placed in the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


